                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA ex rel.,                         )
GERALD WINFIELD                                           )
     Petitioner,                                          )
                                                          )      Case No. 10-cv-4878
v.                                                        )
                                                          )      Judge Sharon Johnson Coleman
GERADO ACEVEDO, Warden, Hill                              )
Correctional Center,                                      )
                                                          )
Respondent.                                               )

                            MEMORANDUM OPINION AND ORDER

        Petitioner Gerald Winfield filed a petition for writ of habeas corpus challenging the legality

of his incarceration at Hill Correctional Center. Winfield contends that he received ineffective

assistance of both trial and appellate counsel. Currently before this Court is Winfield’s petition post-

remand from the Seventh Circuit. For the following reasons, the Court grants in part and denies in

part Winfield’s petition.

Background

        The background of this case is familiar to the parties. Winfield was charged with the murder

of Dominick Stovall and the attempted murder of Jarlon Garret related to a shooting in 1998. After

a bench trial in 2000, Winfield was convicted only on the attempted murder charge and sentenced to

thirty years in the Illinois Department of Corrections.

        On direct appeal, Winfield argued that the trial judge abused his discretion because he did

not consider Winfield’s potential for rehabilitation in his sentencing. Dkt. 16-2 at 4. The Illinois

Appellate Court rejected Winfield’s argument and upheld the sentencing. Dkt. 16-1.




                                                    1
        After the Illinois Supreme Court denied his petition for leave to appeal, Winfield filed for

post-conviction relief. In his amended petition for post-conviction relief, Winfield raised, among

other arguments, that his appellate counsel was ineffective for (1) failing to investigate and develop

an alibi defense and (2) failing to argue that the evidence was insufficient and thus failed to satisfy

the corpus delicti rule. Dkt. 16-11 at 277-78. The circuit court determining his post-conviction claim

described the issues as Winfield arguing that: “(1) his trial attorney was ineffective for failing to call

two alibi witnesses and (2) his appellate counsel was ineffective for failing to raise the issue of the

trial attorney’s incompetence on appeal.” Dkt. 16-13 at 1. Analyzing those two arguments only, the

trial court denied relief. After the appellate court affirmed the trial court’s denial, The Illinois

Supreme Court denied Winfield’s petition for leave to appeal.

        Winfield then filed his petition for habeas corpus. This Court allowed Winfield to take

limited discovery on the question of his appellate counsel’s process for deciding on what issues to

raise on appeal. At his deposition, appellate counsel testified that he did not have any independent

recollection of his thought process while handling the appeal. Appellate counsel offered opinions as

to his thought process based on how he viewed Winfield’s case at the time of the hearing.

        Both parties agreed that Winfield’s petition should be reviewed under the pre-Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) standard. After a de novo review, this Court

granted Winfield’s petition for habeas corpus. Dkt. 48. Specifically, this Court held that appellate

counsel’s performance was deficient for failing to argue that the evidence at trial did not satisfy the

corpus delicti rule. The State, then changing its position in its motion for reconsideration, argued

that the Court should have the AEDPA deferential standard. This Court held that the State waived

this argument and denied the State’s motion. Dkt. 63 After the State appealed, the Seventh Circuit

held that the AEDPA deferential standard of review could not be waived and reversed and

remanded this Court’s decision granting Winfield’s petition on that basis.



                                                     2
Legal Standard

        Under the AEDPA, a habeas petition will not be granted on any claim that was adjudicated

on the merits in state-court proceedings. Harrington v. Richter, 562 U.S. 86, 91, 131 S.Ct. 770, 780, 178

L.Ed. 2d 624 (2011). The exceptions to this rule are limited to situations where the state-court

proceedings resulted in a decision that was (1) contrary to or an unreasonable application of

Supreme Court law or (2) an unreasonable determination of the facts in light of the evidence

presented. 28 U.S.C. § 2254(d)(1)-(2). Under the AEDPA, the question is not whether the state

court’s determination is incorrect, but “whether that determination was unreasonable—a

substantially higher threshold.” See Schriro v. Landrigan, 550 U.S. 465, 473, 127 S.Ct. 1933, 167

L.Ed.2d 836 (2007). A state court’s factual determination is not unreasonable simply because a

federal habeas court would have reached a different conclusion. Wood v. Allen, 558 U.S. 290, 301,

130 S.Ct. 841, 849, 175 L.Ed. 2d 738 (2010) (internal citation omitted).

        Federal courts should presume state courts adjudicated the claim on the merits, even if it

does not provide specific reasoning for its decision. See Harrington, 562 U.S. at 99, 131 S.Ct. at 784-

85. Petitioners may, however, overcome this presumption by demonstrating that “some other

explanation for the state court’s decision is more likely” the reason for denial of relief. Id. at 99-100

(internal citation omitted).

Discussion

        In his habeas petition, Winfield argues that he received ineffective assistance of both trial

and appellate counsel. To establish ineffective assistance of counsel, Winfield must demonstrate that

his counsel’s performance was (1) objectively deficient and (2) the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 2064, 80 L.Ed. 2d 674 (1984).

Winfield contends that his trial counsel was ineffective for not investigating and developing an alibi




                                                    3
defense. Next, Winfield argues his appellate counsel was ineffective for not challenging the

sufficiency of the evidence.

1. Ineffective Assistance of Trial Counsel

1.1. Deficient Performance

         As previously mentioned, the Seventh Circuit held that the AEDPA deferential standard of

review could not be waived. Winfield v. Dorethy, 871 F.3d 555, 560 (7th Cir. 2017). Winfield argues,

still, that the Court should not apply the AEDPA’s deferential standard to the appellate court’s

finding that there was no deficient performance under Strickland. Winfield contends that the

appellate court’s decision “rests on demonstrable factual errors.” Dkt. 84 at 8-9.

         In his state court appeal for post-conviction relief, Winfield argued that his trial counsel’s

performance was deficient because he did not investigate and develop its alibi defense. The appellate

court reviewed the contradictory testimony between Winfield’s family and his trial counsel. Winfield

and his family testified that they told trial counsel he was at home during the time of shooting. Dkt.

16-16 at 7. In contrast, trial counsel testified that he did not remember Winfield or his family

informing him of the home alibi. Id. Trial counsel further testified that he remembered Winfield

telling him that he was at J.C. Penny during the time of the shooting and his family provided him

with a store receipt in an attempt to corroborate this alibi. Id.

         The Illinois Appellate Court affirmed the circuit court’s finding that there was no deficient

performance, under Strickland, by trial counsel for not developing a home alibi defense. Dkt. 16-16

at 7-8. After discussing the circuit court’s credibility determination and resolution of the conflicting

testimony, the appellate court upheld the factual determination that neither Winfield nor his family

informed trial counsel that he was at home during the time of the shooting. Id at 7. The Illinois

Appellate Court went further to state that even assuming, arguendo, his family did inform his trial

counsel of the home alibi defense, Winfield failed to demonstrate that the decision to forgo this



                                                     4
defense was anything other than “sound trial strategy.” Id. at 8. As such, the appellate court held that

Winfield’s petition was properly dismissed.

        The Court finds that the appellate court’s decision was not an unreasonable determination of

the facts in light of the state-court record. After discussing the requirements to demonstrate

ineffective assistance of counsel under Strickland, the appellate court found that there was no

deficient performance by Winfield’s trial counsel. In light of the conflicting testimony between trial

counsel and Winfield’s family and the need for the circuit court to determine credibility, it was not

unreasonable for the appellate court to affirm the finding that Winfield nor his family informed

counsel of the home alibi. This factual determination by the circuit court is presumed to be correct

absent clear and convincing evidence of the contrary. See Miller-El v. Cockrell, 537 U.S. 322, 325, 123

S.Ct. 1029, 1033, 154 L.Ed.2d 931 (2003). Winfield provides no such evidence.

1.2. Prejudice

        Winfield argues that this Court should not apply the AEDPA’s deferential standard to the

finding that he failed to demonstrate prejudice. Winfield specifically mentions that the appellate

court “devoted a single sentence to the prejudice issue.” Dkt. 84 at 10. The Supreme Court has

established, however, that a court is not required to determine both prongs of Strickland “if the

defendant makes an insufficient showing on one.” Strickland, 466 U.S. at 697, 104 S.Ct. at 2069.

        As the appellate court affirmed the factual determination that Winfield did not tell his

counsel about the home alibi, he failed to demonstrate that his counsel’s performance was deficient.

The appellate court then held that even if trial counsel’s performance was deficient for not pursuing

the home alibi, Winfield could not establish prejudice because of the “overwhelming evidence of his

guilt.” Dkt. 16-16 at 8. The appellate court referred to Winfield’s confessional statement and two eye

witnesses who identified him as the shooter. Id. While the Court may disagree that the other

evidence against Winfield was “overwhelming,” this would not render the state court’s decision



                                                   5
unreasonable. Wood, 558 U.S. at 301, 130 S.Ct. at 849. (“[A] state-court factual determination is not

unreasonable merely because the federal habeas court would have reached a different conclusion in

the first instance”). Nevertheless, this Court finds that the prejudice hypothetical was mere dicta as

the appellate court explicitly held that Winfield failed to establish the performance prong of

Strickland. Accordingly, Winfield is not entitled to habeas relief on this issue.

2. Ineffective Assistance of Appellate Counsel

         As a preliminary matter, the parties dispute the legal standard that should be applied to the

review of the claim for ineffective assistance of appellate counsel. Winfield argues that the Court

should again review this claim de novo because the Illinois Appellate Court “inadvertently

overlooked” the ineffective assistance of appellate counsel issue. When a state court denies relief for

a petitioner, there is a rebuttable presumption that the claim was adjudicated on the merits, even in

cases where the court addresses some, but not all, of the petitioner’s claims. Johnson v. Williams, 568

U.S. 289, 298, 133 S.Ct. 1088, 1094, 185 L.Ed.2d 105 (2013). However, if it is clear from the record

that the state court “inadvertently overlooked” a federal claim, the petitioner is entitled to de novo

review of that claim. Id. at 304, 1097.

         In his pro se post-conviction petition, Winfield raised, among other arguments, that his

appellate counsel was ineffective for failing to argue that the evidence was insufficient to convict

him. Dkt. 16-12 at 20-25. In his amended post-conviction petition, Winfield added a claim that he

received ineffective assistance of trial counsel for failure to investigate and develop an alibi defense.

Dkt. 16-11 at 277. The circuit court described the issues as follows:

          The two issues remaining at this state which were cited by petitioner as grounds
          for post-conviction relief are that (1) his trial attorney was ineffective for failing to
          call two alibi witnesses and (2) his appellate counsel was ineffective for failing to
          raise the issue of his trial attorney’s incompetence on appeal.




                                                     6
Dkt. 16-13 at 1. In the court’s discussion and analysis, it never mentions the ineffective assistance of

counsel claim as it relates to failure to raise the sufficiency of the evidence argument. Near the end

of the decision denying Winfield’s petition, the court stated the following:

          As previously discussed, trial counsel’s failure to call Ms. Winfield and Ms. Sweatt
          does not amount to ineffectiveness. Thus, it cannot be said that appellate
          counsel’s decision to not raise those issues constituted incompetence. Because the
          court has determined that the underlying claims of ineffectiveness lack support,
          petitioner’s claims of ineffective assistance of appellate counsel likewise are
          without merit.
Id. at 6-7.
         In his brief before the Illinois Appellate Court, Winfield argued that (1) his trial counsel was

ineffective for failing to call alibi witnesses, Dkt. 16-14 at 15, and (2) his appellate counsel was

ineffective for failing to raise an issue with the sufficiency of the evidence, id. at 21. In its Order

denying Winfield’s petition, the Illinois Appellate Court stated the following:

          Defendant contends that the circuit court’s finding that trial counsel did not
          render ineffective assistance by failing to call alleged alibi witnesses was against
          the manifest weight of the evidence, and, that his cause should be remanded for a
          new trial. He further contends that appellate counsel rendered ineffective
          assistance by failing to raise this issue on direct appeal.
Dkt. 16-16 at 1. In its closing paragraph, the appellate court stated:

          In sum, defendant failed to establish either prong of the Strickland test with
          respect to trial counsel. Since defendant’s underlying issue has been shown to be
          without merit, it necessarily follows that his claim of ineffective assistance of
          appellate counsel for failing to raise this issue on direct appeal also fails.
Id. at 8-9.
         The Court takes the time to lay out the language of Winfield’s briefs and the state court

decisions because it appears that this is one of the rare cases where Winfield’s federal claim was

overlooked. See Sarfraz v. Smith, 885 F.3d 1029, 1036 (7th Cir. 2018) (stating that the record must

“very clearly” show that a habeas petitioner’s federal claim was inadvertently overlooked before

applying de novo review). Consequently, the Court does not find that Winfield’s ineffective assistance




                                                     7
of appellate counsel claim was adjudicated “on the merits” pursuant to section 2254(d). The Court

will, therefore, review this claim de novo.

        The Court previously found that Winfield made a sufficient showing of ineffective assistance

of appellate counsel for not challenging the sufficiency of the evidence on direct appeal. [48]. The

Court does not see a reason to repeat the analysis. Under the performance prong of the Strickland

analysis the Court found:

          In light of the merit of the omitted argument, the weakness of the raised
          arguments, the single-issue appeal, and the lack of evidence that the omitted
          argument was considered and rejected for a legitimate strategic reason, appellate
          counsel’s performance was deficient for failing to raise the corpus delicti issue.
Dkt. 48 at 11. In finding that Winfield was prejudiced by his appellate counsel not raising the

sufficiency of evidence argument, the Court stated:

          [A]n examination of Illinois law reveals that the [insufficient evidence] argument
          has enough merit to establish a reasonable probability that an Illinois appellate
          court considering it might have ruled in Winfield’s favor.
Id. at 10. Although the reason the Court applies de novo review is different, the State does not present

any new arguments or facts that persuades the Court to change its analysis. Accordingly, Winfield’s

petition on this issue is granted.

Conclusion

        For the foregoing reasons, Winfield’s habeas petition is granted in part and denied in part.

The Court orders the State of Illinois to reopen Winfield’s direct appeal within 120 of this order.


IT IS SO ORDERED.


Date: 2/11/2019

                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                   8
